UNITED STATES DEPARTMENT OF EDUCATION
o

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JAN

2 0

2004

Mr. Keith Neves
Special Education Director
Bureau of Indian Affairs
Office of Indian Education Programs
Center for School Improvement
500 Gold Avenue, SW, Room 7202
Albuquerque, New Mexico 87103-1088
Dear Mr . Neves :
I am writing regarding a conference call on September 24, 2003 that Ms. Gloria Yepa,
who was, at that time, Special Education Director for the Bureau of Indian Affairs (BIA),
and Ms . Sharon Wells, Chief of the BIA Center of School Improvement, participated in
with members of my staff concerning BIA's request to allocate $2 .7 million of Federal
fiscal year (FFY) 2001 funds under Part B of the Individuals with Disabilities Education
Act (IDEA) that were going to expire on September 30, 2003 to the Navajo Nation for its
preschool program . We denied that request for the reasons explained below .
The Secretary reserves 1 .226% of funds allocated under section 611 of IDEA to provide
assistance to the Secretary of the Interior . 20 U.S .C . ยง1411 (c) . In FFY 2002 and 2003,
the amount allocated to the Secretary of the Interior was set in appropriations language at
the prior year's funding level plus inflation . Eighty percent of these funds are allocated
to the Secretary of Interior to provide special education and related services to children
with disabilities on reservations aged 5 through 21 enrolled in elementary and secondary
schools for Indian children operated or funded by the Secretary of Interior .
20 U .S .C.ยง1411(i)(1)(A) . Twenty percent of these funds are allocated to the Secretary of
Interior to be distributed based on a statutory formula to tribes and tribal organization to
provide for the coordination of assistance for special education and related services for
children with disabilities aged 3 through 5 on reservations served by elementary and
secondary schools for Indian children operated or funded by the Department of Interior .
20 U.S.C . ยง1411(i)(3)(A) . Every fiscal year, the grant award letter to the BIA specifies
these amounts .
Initially, Ms . Wells requested that the $2 .7 million of FFY 2001 funds that were about to
lapse be transferred to the Navajo Nation's infant and toddler program . The funds
allocated to the BIA under section 611 (c) of IDEA must be used in accordance with
section 611(i) of IDEA, which does not authorize use of funds for infants and toddlers
with disabilities . When we explained this, Ms . Wells clarified that BIA was requesting
that the funds be transferred to the Navttjo Nation's preschool program . However, BIA
was unable to assure OSEP that this transfer of funds would not result in more than 20%
of the BIA's FFY 2001 funds being distributed to the tribes to coordinate with the States
400 MARYLAND AVE ., S .W ., WASHINGTON, D .C . 20202
w ww . ed . go v
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Mr. Keith Neves
in the provision of special education and related services for preschool aged children with
disabilities . As noted above, tribes and tribal organizations are only eligible for the 20%
of each fiscal year's grant allocated for the coordination of services to preschool children.
Based on the information provided during the conference call, we were unable to approve
the transfer of funds .
During the course of the conference call, Ms . Yepa and Ms . Wells explained that the BIA
is always a year behind in disbursing its funds . For instance, it disburses its FFY 2001
Part B funds (which became available on July 1, 2001) in the summer of 2002 . Ms . Yepa
and Ms . Wells indicated that $2 .7 million of FFY 2001 Part B funds that were about to
lapse on September 30, 2003 were left unexpended . So that these funds would not lapse,
BIA wanted to transfer this $2 .7M to the Navajo Nation's preschool program, subtracting
the equivalent amount from what the Navajo Nation would otherwise receive for this
year. It is our understanding that during the conversation Ms . Yepa and Ms . Wells
indicated that all the IDEA monies went into the same "pot" and that the BIA was unable
to track what year's money they were using and had no way of determining what
constitutes "80% money" and "20% money ." Because of that BIA was unable to confirm
that the $2 .7 million of FFY 2001 funds were from the 80% amount or the 20% amount .
We are writing to clarify that in order to comply with the requirements of section 611(i)
of IDEA, the BIA must be able to demonstrate that for each FFY as specified in its grant
award letter, 80% of its section 611(c) funds are used to provide special education and
related services to children with disabilities aged 5 through 21 enrolled in BIA operated
or funded schools and 20% of its section 611 (c) funds are distributed to the tribes or
tribal organizations for the coordination of services for children with disabilities aged 3
through 5 . Within 60 days of receipt of this letter, the BIA must send OSEP its
procedures for distributing the funds that it receives under section 611(c) of IDEA and
the methods it uses to ensure those procedures have been properly implemented . OSEP
will review those procedures to ensure that the funds the BIA receives under section
611(c) are distributed in accordance with the requirements in section 611(i) of IDEA .
Sincerely,

Stephanie Smith Lee
Director
Office of Special
Education Programs

